Title: To George Washington from Thomas Jefferson, 20 June 1792
From: Jefferson, Thomas
To: Washington, George

 

[Philadelphia] June 20. 1792.

Th: Jefferson has the honor to inform the President that the Director of the Mint has occasion for a sum of money for the following purposes.



D[ollars]


for the house purchased 1600.£ Pensylvania or
4266.66


for about 15. tons of copper to be procured.
abt 5000.  


on account for workmen &c.
733.34



10,000.  


making in the whole ten thousand Dollars.
